*665OPINION AND ORDER
The Kentucky Bar Association charged the respondent, Roger David Laing (hereinafter “Laing”), whose last known address was Frankfort, Kentucky, with three violations of the Kentucky Rules of Professional Conduct arising out of Laing’s representation of a client in a domestic relations matter. The client filed a complaint with the Kentucky Bar Association alleging that she had paid Laing to file a motion seeking an increase in the child support she received, and that Laing failed to do so and failed to keep her informed regarding the matter. The three counts of professional misconduct alleged by the Kentucky Bar Association alleged that Laing violated: (1) SCR 3.130-1.3 by fading to act with reasonable diligence and promptness in his representation of the client, (2) SCR 3.130-1.4(a) by failing to keep his client reasonably informed about the status of his representation, and (3) SCR 3.130-8.3(c) by engaging in conduct involving dishonesty, fraud, deceit or misrepresentation.
Laing admitted to his misconduct in Counts One and Two and agreed that he had failed to file the motion and to keep his client reasonably informed regarding the representation, but denied the alleged violation of SCR 3.130-8.3(c) because he claimed that he had not knowingly misled the client regarding his plans to file the motion. A Trial Commissioner held a hearing on the alleged violations in March of 2000. The testimony at that hearing indicated that the client hired Laing in March 1999 to file a motion asking the Franklin Circuit Court to increase the amount of child support she received. On March 17, 2000 when Laing was paid by check for his services, Laing told the client that he would file the motion the following day. Laing never filed the motion, and, other than a conversation in May 2000 in which he again indicated his intention to file the motion imminently, did not communicate with the client. After the client filed a complaint with the Kentucky Bar Association, Laing returned the money he had been paid.
The Trial Commissioner found that La-ing violated the Kentucky Rules of Professional Conduct as alleged in Counts I through III and recommended that Laing be publicly reprimanded for his conduct. Neither Laing nor the Kentucky Bar Association appealed the Commissioner’s findings, and the case was passed directly to this Court pursuant to SCR 3.360(4). After a review of the record, we accept the Trial Commissioner’s recommendation. Accordingly, it is hereby ORDERED that:
1. The respondent, Roger David Laing, is hereby publicly reprimanded for his professional misconduct.
2. In accordance with SCR 3.450(1), the respondent is directed to pay the costs of this action in the amount of $359.34 for which execution may issue from this Court upon finality of this Order.
All concur.
Entered: August 24, 2000.
/s/ Joseph E. Lambert CHIEF JUSTICE